Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Amendment
Applicant’s amendment dated 02/16/2021 in which claims 10-18 were cancelled has been entered of record. Currently, claims 1-9 and 19-25 are pending in light of the amendment.

Allowable Subject Matter
	The following is an examiner's statement of reasons for allowance: Claims 1-9 and 19-25 are allowable.
The prior art is silent with respect to:
Claim 1. Circuitry at the logic layer to execute logic, the logic to: read a bit value of the mode register; and cause, based on the bit value of the mode register, a portion of input/output (I/O) contacts on a bottom side of the logic layer to be active and a remaining portion of the I/O contacts to be inactive, the portion of I/O contacts arranged to receive or transmit I/O signals for one or more data channels to access the plurality of memory devices, in combination with other limitations. 
Claim 19. Based on the determined mode of operation, a portion of input/output (I/O) contacts on a bottom side of the logic layer to be active and a remaining portion of . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Lappas whose telephone number is (571) 270-1272.  The examiner can normally be reached on M-F 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amir Zarabian can be reached on (571) 272-1852.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/JASON LAPPAS/Primary Examiner, Art Unit 2827